Proceeding dismissed. Respondent was inexcusably tardy in procuring a satisfaction of the mortgage. It clearly appears, however, that no wrongful intent was involved. If respondent had appeared before the grievance committee and had advised the committee that on the very day the committee met the mortgage had been discharged by appropriate proceedings, it is likely that charges would not have been preferred. Attorneys should attend before the Bar Association when invited so to do. It may avoid embarrassment to them and relieve the grievance committee and this court of unnecessary labor. Present — Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ.